Citation Nr: 9923937	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-17 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a bipolar disorder.   


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from April to August 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Los Angeles, California.  



REMAND

The case was forwarded to the Board by the RO in March 1999.  
Later in March 1999, the veteran's sent a request for a 
personal hearing to the Board.  The Board sent him a form to 
specify whether he wanted his Board hearing at the RO or in 
Washington, D.C.  In April 1999, the veteran requested a 
hearing before a Board member at the RO.  The Board remanded 
the case for the hearing in May 1999.  In June 1999, the RO 
advised the veteran of the date of his scheduled hearing, 
July 20, 1999.  He failed to appear for the hearing but, 
according to the RO and a statement from the veteran, he was 
confused as to the date and reported for the hearing a week 
late.  He has clarified that he continues to desire a Travel 
Board hearing.  Thus, the case must be remanded.

1.  The veteran should be afforded a 
Travel Board hearing and advised that he 
may submit additional evidence regarding 
his claim. 

(NOTE: The development outlined below 
should not be conducted if the veteran 
actually has a Travel Board hearing 
inasmuch as the presiding Board Member 
will determine what development, if any, 
is needed.)

2.  If, and only if, the veteran does not 
actually have a travel board hearing, the 
RO should ask the veteran to identify all 
pre-service outpatient treatment and 
hospitalization for emotional and/or drug 
or alcohol problems and then obtain 
copies of his medical records.  Included 
should be records from "Gateways, on 
Effie," where he reportedly had been 
hospitalized six times on "5150s," and 
any pre-service records from Cedars-Sinai 
Medical Center/Cedars-Sinai Medical 
Center Thalians.  Any additional post-
service medical records also should be 
obtained, including those from Eliseo 
Mills, Jr., M.D., and from Augusto 
Britton del Rio, Ph.D., both of whom have 
reported treating the veteran since July 
1997.  The RO also should obtain copies 
of pre-and/or post-service records from 
therapist Joseph Costa and from 
psychiatrist William Scott Herbold.  The 
RO's attention is directed to the note on 
Dr. Mills' May 1998 statement. 

3.  After the development requested above 
has been completed and any additional 
records have been added to the file, the 
veteran should be afforded an examination 
by a board certified psychiatrist.  A 
copy of this REMAND and the complete 
claims file must be made available to the 
examiner for review prior to the 
examination, and notation must be made of 
such review on the examination report.  
All indicated testing should be 
accomplished.  It is requested that the 
examiner render an opinion as to the 
correct diagnosis of any preexisting 
psychiatric disorder, and whether any 
preexisting disorder as likely as not 
underwent a pathological increase beyond 
any natural progression (and not just a 
temporary exacerbation of symptoms) 
during or as a result of active service.   
The complete rationale for the 
conclusions reached must be included.  

4.  The RO should then review the record. 
If the examination report is not 
responsive to the Board's instructions, 
it must be returned to the examiner as 
inadequate.

5.  If additional evidence has been 
obtained, the RO should readjudicate the 
claim and issue a supplemental statement 
of the case if the claim remains denied.  
The supplemental statement of the case 
should include all pertinent law and 
regulations and a full discussion of 
action taken on the veteran's claims, 
consistent with the Court's instructions 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The applicable response time 
should be allowed.  

This case should then be returned to the Board, if in order.  
No action is required of the veteran until he is so informed. 
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  


